Order filed November 29,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00300-CV
                                                    __________
 
                     EX
PARTE CHARLES CURTISS TAYLOR, JR.

 
                                   On
Appeal from the 414th District Court
 
                                                        McLennan
County, Texas
 
                                                Trial
Court Cause No. 2011-0621-5
 

 
                                                                     O
R D E R
 
            Appellant,
Charles Curtiss Taylor, Jr., filed a notice of appeal from the trial court’s
order of dismissal.  After being notified by the clerk of the transferring
court of appeals and the clerk of this court that the filing fee of $175 was
due, appellant filed in this court an affidavit of indigence.  See Tex. R. App. P. 20.1.  The district
clerk of McLennan County then filed in this court a timely contest to
appellant’s affidavit of indigence.  See Rule 20.1(d)(2), (e)(1).  We
sustain the contest.  
            Pursuant
to Rule 20.1(h), this court may decide the contest based on the affidavit and
any other timely filed documents.  Attached to appellant’s affidavit is a
certified copy of appellant’s inmate trust account statement for the six-month
period ending the month that this appeal was filed.  See Tex. Civ. Prac. & Rem. Code Ann. §
14.006(f) (West 2002).  The statement reflects that appellant’s inmate trust
account had an average balance during that six-month period of $306.52 and that
$1,700 was deposited into his account during that time period.  The district
clerk has estimated the cost of the clerk’s record in this case to be $100.  Appellant
has not met his burden of proving that he is indigent and unable to pay costs
in this appeal.  Rule 20.1(a)(2), (g).  Accordingly, we sustain the district
clerk’s contest.  
            The
filing fee of $175 remains due in this court.  Appellant shall also pay or make
arrangements to pay for the clerk’s record.  By this order, appellant is
granted an extension to December 10, 2012, to pay this court’s filing fee and
to make satisfactory arrangements with the district clerk to pay for the
clerk’s record.  If appellant makes appropriate arrangements for payment, the
clerk’s record is due to be filed in this court on or before December 20,
2012.  If appellant fails to pay the $175 filing fee or make arrangements to
pay for the clerk’s record, this appeal may be dismissed.  See Tex. R. App. P. 5, 37.3(b), 42.3.  
 
                                                                                                PER
CURIAM
 
November 29,
2012
Panel consists of: Wright, C.J.,
McCall, J., and Hill.[1]
 




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.